Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

This Office action is in response to Applicant's communication filed December 21, 2021 in response to the Office action dated April 1, 2010. Claims 1, 8, 15, and 20 have been amended. Claims 1-20 are pending in this application.

Drawings

Applicant’s amendment to specs has overcome all objections from prior action and therefore the objections are hereby withdrawn. 

Specification

Applicant’s amendment to specs has overcome all objections from prior action and therefore the objections are hereby withdrawn. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Giles (U.S. Patent No 10956324-B1).

    PNG
    media_image1.png
    594
    971
    media_image1.png
    Greyscale


Regarding claim 1,  Giles teaches a computer implemented method, by receiving a request to perform a transaction in persistent memory (Fig 36, 3606 and 3607; Col 31, line 51 – Col 32, line 31; wherein a transaction opening assumes a request from the application to access data. If the data from persistent memory were not needed the application would not need to open a transaction.); 
determining a correlation between volatile memory address locations in a volatile transaction cache and persistent memory locations in the persistent memory, including calculating an offset between the volatile memory address locations in the volatile transaction cache and persistent memory locations in the persistent memory; (Col 31, line 51 – Col 32, line 64; having a saved address in a hash table is understood as a determined correlation between volatile memory locations and persistent memory 
performs the transaction within the volatile memory address locations of the volatile transaction cache (Col 31, line 51 – Col 32, line 64; the FIFO Volatile Delay Buffer holds a FIFO queue of transactions and evicts the transactions to the persistent memory); 
identifies modified volatile memory address locations in the volatile transaction cache that have been written during the transaction (Col 31, line 51 – Col 32, line 64; the hash table includes the modified data correlated to the persistent memory address); 
logging, within the persistent memory, data within the modified volatile memory address locations, copying the data within the modified volatile memory address locations to corresponding persistent memory locations in the persistent memory, utilizing the determined correlation (Figure 36, 3611; Col 31, line 51 – Col 32, line 64; the persistent memory holds a log which contains information of the FIFO Volatile Delay Buffer order which is used to copy the changed data); 
and removing the logged data from the persistent memory, in response to determining that the copying has completed (Col 13, line 38 – Col 14, line 14; where cleaning the log is understood as removing the log).

Regarding claim 2, Giles teaches a transaction including a modification of data currently stored within the persistent memory,  (Col 13, lines 7-54; an overwrite of data is understood in the art as a modification of data).

Regarding claim 3, Giles teaches a transaction including a removal of data currently stored within the persistent memory,  (Col 13, lines 7-54; an overwrite of data is understood in the art as a possible removal of data).

Regarding claim 4, Giles teaches a correlation determined in response to the request to perform the transaction (Col 31, line 51 – Col 32, line 64; the hash table mentioned includes the address of the persistent memory which is copied when a transaction opens).

Regarding claim 5, Giles teaches a volatile transaction cache including a pool of volatile memory that acts as a staging cache during the transaction (Col 31, line 51 – Col 32, line 64; wherein a FIFO queue is understood as a staging cache implemented in the FIFO Volatile Delay Buffer).

Regarding claim 6, Giles teaches a volatile transaction cache implementing utilizing one or more instances of volatile memory (Col 31, line 51 – Col 32, line 64; which uses one instance).

Regarding claim 7, Giles teaches a virtual address space created within the volatile transaction cache, and is mapped to a region of persistent memory (Col 31, line 51 – Col 32, line 64; Col 12, line 31 – Col 13, line 6; wherein the hash table in the FIFO Volatile Delay Buffer is understood as being an instance of virtual address space).

Regarding claim 8, Giles teaches comprising amortizing overlapping operations to the volatile memory address locations in the volatile transaction cache (Examiner notes the use of the word amortizing in context of this limitation is understood as performing more than one write simultaneously; Col 20, line 61 – Col 21, line 3; Mentions using multiple writes and amortized time)

Regarding claim 9, Giles teaches data associated with the transaction is transferred from the persistent memory to the volatile transaction cache to be operated on by the transaction  (Col 31, line 51 – Col 32, line 64; wherein the FIFO Volatile Delay Buffer receives data from the persistent memory).

Regarding claim 10, Giles teaches data associated with the transaction arranged within a data structure, where the data structure includes a tracking data structure that identifies and records volatile memory address locations of the volatile transaction cache that are written by operations performed during the transaction (Col 31, line 51 – Col 32, line 64; where FIFO, queue, and tuple are understood as types of data structures).

Regarding claim 11, Giles teaches copying the data within the modified volatile memory address locations of the volatile transaction cache to one or more locations within the persistent memory  (Col 31, line 51 – Col 32, line 64; as it shows one copy location).

Regarding claim 12, Giles teaches data within the modified volatile memory address locations is copied from the volatile transaction cache to an undo or redo log within the persistent memory,  (Col 13, line 38 – Col 14, line 14; this embodiment uses a redo log but mentions why an undo log would be used; Fig. 15; shows use of a redo log in code snippet; Fig 3, 306 and Fig. 21; show an undo log).

Regarding claim 13, Giles teaches the calculated offset applied to the modified volatile memory address locations to determine corresponding persistent memory locations to be modified. (Col 12, line 54 – Col 13, line 24; mentions using the offset to map to persistent memory for accessing, persistent memory will need to be accessed before being modified).

Regarding claim 14, Giles teaches removing the logged data includes deleting an undo or redo log from the persistent memory (Col 13, line 38 – Col 14, line 14; where cleaning the log is understood as removing the log).

Regarding claim 15,  Giles teaches a computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: (Col 3, line 20 – Col 4 line 42; Fig. 7; Mentions/shows CPU, memory; Mentions instructions for transactions)
one or more processors, a request to perform a transaction in persistent memory (Fig 36, 3606 and 3607; Col 31, line 51 – Col 32, line 31; wherein a transaction opening assumes a request from the application to access data. If the data from persistent memory were not needed the application would not need to open a transaction.); 
determining, by the one or more processors,  a correlation between volatile memory address locations in a volatile transaction cache and persistent memory locations in the persistent memory, including calculating, by the one or more processors, an offset between the volatile memory address locations in the volatile transaction cache and persistent memory locations in the persistent memory (Col 31, line 51 – Col 32, line 64; having a saved address in a hash table is understood as a determined correlation between volatile memory locations and persistent memory locations; Col 12, line 54 – Col 13, line 24; Uses a calculated offset to map memory locations).
performing, by the one or more processors, the transaction within the volatile memory address locations of the volatile transaction cache (Col 31, line 51 – Col 32, line 64; the FIFO Volatile Delay Buffer holds a FIFO queue of transactions and evicts the transactions to the persistent memory); 
identifying, by the one or more processors, modified volatile memory address locations in the volatile transaction cache that have been written during the transaction (Col 31, line 51 – Col 32, line 64; the hash table includes the modified data correlated to the persistent memory address); 
one or more processors, within the persistent memory, data within the modified volatile memory address locations, copying the data, by the one or more processors, within the modified volatile memory address locations to corresponding persistent memory locations in the persistent memory, utilizing the determined correlation (Figure 36, 3611; Col 31, line 51 – Col 32, line 64; the persistent memory holds a log which contains information of the FIFO Volatile Buffer order which is used to copy the changed data); 
and removing, by the one or more processors, the logged data from the persistent memory, in response to determining that the copying has completed (Col 13, line 38 – Col 14, line 14; where cleaning the log is understood as removing the log).

Regarding claim 16, Giles teaches a transaction including a modification of data currently stored within the persistent memory,  (Col 13, lines 7-54; an overwrite of data is understood in the art as a modification of data).

Regarding claim 17, Giles teaches a transaction including a removal of data currently stored within the persistent memory,  (Col 13, lines 7-54; an overwrite of data is understood in the art as a possible removal of data).

Regarding claim 18, Giles teaches a correlation determined in response to the request to perform the transaction (Col 31, line 51 – Col 32, line 64; the hash table mentioned includes the address of the persistent memory which is copied when a transaction opens).

Regarding claim 19, Giles teaches a volatile transaction cache including a pool of volatile memory that acts as a staging cache during the transaction (Col 31, line 51 – Col 32, line 64; wherein a FIFO queue is understood as a staging cache implemented in the FIFO Volatile Delay Buffer).

Regarding claim 20,  Giles teaches a computer system, comprising: receiving a request to perform a transaction in persistent memory (Fig 36, 3606 and 3607; Col 31, line 51 – Col 32, line 31; wherein a transaction opening assumes a request from the application to access data. If the data from persistent memory were not needed the application would not need to open a transaction.); 
determining a correlation between volatile memory address locations in a volatile transaction cache and persistent memory locations in the persistent memory, including calculating an offset between the volatile memory address locations in the volatile transaction cache and persistent memory locations in the persistent memory; (Col 31, line 51 – Col 32, line 64; having a saved address in a hash table is understood as a determined correlation between volatile memory locations and persistent memory locations; Col 12, line 54 – Col 13, line 24; Uses a calculated offset to map memory locations).
performs the transaction within the volatile memory address locations of the volatile transaction cache (Col 31, line 51 – Col 32, line 64; the FIFO Volatile Delay Buffer holds a FIFO queue of transactions and evicts the transactions to the persistent memory); 

logging, within the persistent memory, data within the modified volatile memory address locations, copying the data within the modified volatile memory address locations to corresponding persistent memory locations in the persistent memory, utilizing the determined correlation (Figure 36, 3611; Col 31, line 51 – Col 32, line 64; the persistent memory holds a log which contains information of the FIFO Volatile Buffer order which is used to copy the changed data); 
and removing the logged data from the persistent memory, in response to determining that the copying has completed (Col 13, line 38 – Col 14, line 14; where cleaning the log is understood as removing the log).

Response to Arguments

Applicant's arguments filed December 21, 2021 have been fully considered but they are not persuasive. 

The applicant (see pages 8 – 9) argues Giles does not teach calculating an offset between the volatile memory address locations in the volatile transaction cache and persistent memory locations in the persistent memory. The examiner respectfully disagrees. The PM (persistent memory) address is saved in the tuple of the FIFO which is held in volatile memory. The correlation is 

The applicant (see page 9) further argues Giles does not teach performing the transaction within the volatile memory address locations of the volatile transaction cache. The examiner respectfully disagrees. The transaction refers to a memory transaction. The hash table is used as a queue to process the memory transactions (within the FIFO of a volatile memory). (Col 31, line 51 – Col 32, line 64) Therefore, Giles teaches the limitations as claimed.

The applicant (see pages 9 – 10) further argues Giles does not teach identifying modified volatile memory address locations in the volatile transaction cache that have been written during the transaction. The examiner respectfully disagrees. The hash table can be updated with new (modified) data for a PM address using a FIFO pointer (the identified address being the address of the FIFO that was changed) which is the portion of volatile memory where the PM data is held and updated. (Col 31, line 51 – Col 32, line 64) Therefore, Giles teaches the limitations as claimed.

The applicant (see pages 10 – 11) further argues Giles does not teach logging, within the persistent memory, data within the modified volatile memory 

The applicant (see page 12) further argues that the amended dependent claim 8 further varies and defines the scope of the instant inventive concept beyond the teaching of the prior art relied upon. The examiner respectfully disagrees. The amended claim 8 limitation is taught by Giles (Col 20, line 61 – Col 21, line 3) as noted in the 102 rejection section of this document. Therefore, Giles teaches the limitations as claimed.

With respect to applicant's arguments regarding the remaining dependent claims, the arguments rely on the allegation that the independent claims are patentable and, therefore, for the same reasons the dependent claims are patentable. However, as addressed above, the independent claims are not patentable, thus, applicant's arguments with respect to the remaining dependent claims are not persuasive. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Enz (US Patent Application 2019-0278701) discloses a method for accessing non-volatile memory and write acceleration cache.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J FARLOW whose telephone number is (571)272-1692. The examiner can normally be reached 7:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CODY J FARLOW/Examiner, Art Unit 2137

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137